Criminal Case Template







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



 
IN RE:  ALBERT H. CONTRERAS,

                            Relator.


§

§

§

§

§


No. 08-04-00225-CR

AN ORIGINAL PROCEEDING

IN MANDAMUS




MEMORANDUM OPINION
           Albert H. Contreras has filed a petition for writ of mandamus, complaining that the
trial court clerk and court reporter have failed to produce his trial record so that he may
purchase a copy of the record.  We have the authority to issue writs of mandamus against
judges of district or county courts in our district.  Tex. Gov’t Code Ann. § 22.221(b)
(Vernon 2004).  We may issue the writ against other officials only if necessary to enforce
our jurisdiction.  See id. § 22.221(a).  Contreras has not shown that issuing the writ
against the trial court clerk or court reporter is necessary to enforce our jurisdiction.


           Accordingly, the petition for writ of mandamus is denied.
 
                                                                  RICHARD BARAJAS, Chief Justice
November 10, 2004

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)